Citation Nr: 0623765	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  04-06 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.  He died on October [redacted], 2002.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

A motion to advance this case on the docket due to the 
appellant's advancing age was granted by the Board in July 
2006.  See 38 U.S.C.A. § 7107(a) (West 2002 and Supp. 2005); 
38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  The veteran died in October 2002.  

2.  The immediate cause of the veteran's death was acute 
myocardial infarction.  Arteriosclerotic cardiovascular 
disease and organic brain syndrome were underlying causes or 
conditions that contributed to his death.  

3.  At the time of the veteran's death, service connection 
was in effect for bilateral varicose veins, evaluated as 30 
percent disabling.  

4.  Diseases contributing to the veteran's death are not 
attributable to his period of military service; nor are they 
attributable to the service-connected disability.  




CONCLUSION OF LAW

The causes of the veteran's death were not the result of a 
disease or injury incurred in or aggravated by active 
military service; a service-connected disability did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.310, 3.312, 3.316 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that service connection for the cause 
of the veteran's death is warranted.  She asserts that her 
husband's service-connected bilateral varicose veins caused 
poor circulation and blood clots in his right leg which led 
to a blood clot that caused a heart attack.  

The veteran died in October 2002.  His certificate of death 
indicates that the immediate cause of his death was acute 
myocardial infarction.  Arteriosclerotic cardiovascular 
disease and organic brain syndrome were listed as underlying 
causes or conditions that contributed to his death.  

At the time of the veteran's death, service connection was in 
effect for bilateral varicose veins, evaluated as 30 percent 
disabling.  

The veteran's service medical records (SMRs) show treatment 
for bilateral varicose veins in November 1945.  The veteran 
underwent bilateral vein ligation at that time.  The veteran 
was noted to have bilateral vein ligation scars at the time 
of discharge examination in December 1945.  The SMRs are 
negative for any treatment or diagnosis of cardiovascular 
disease or organic brain syndrome.  

On file are VA examinations conducted between December 1948 
and November 1994.  The reports reveal that the veteran 
underwent a cardiovascular examination in May 1979.  The 
veteran was diagnosed with a history of pulmonary infarction 
in the left lung probably originating from embolus from the 
varicose veins of the legs.  At the time of the examination 
the examiner found no evidence of pulmonary infarction.  The 
veteran was also noted to be asymptomatic for pulmonary 
parenchymal disease.  The veteran underwent a general medical 
examination at VA in November 1994 at which time he was noted 
to have a questionable history of myocardial infarction.  

On file are VA treatment reports dated from December 1979 to 
November 1994.  The reports document treatment for the 
veteran's service-connected varicose veins in December 1979.  
He was also noted to have a two-year history of myocardial 
infarction for which he was being treated with oral 
medication.  

Associated with the claims file are treatment records 
provided by the Dyer Nursing and Rehabilitation Home.  
Included is a letter from F. Pamintuan, M.D., dated in March 
1983 in which Dr. Pamintuan reported that the veteran was 
totally and permanently disabled due to atherosclerotic heart 
disease, myocardial infarction, recurrent coronary 
insufficiency, Dressler's syndrome, and transient ischemic 
attacks.  In a March 2002 discharge summary from The 
Community Hospital the veteran was diagnosed with acute 
bronchitis, pulmonary fibrosis, congestive heart failure, 
urinary tract infection, cholelithiasis, Factor VII 
deficiency, carcinoma of the prostate, and organic brain 
syndrome.  

On file is a letter from F. Adler, M.D., dated in May 2004.  
Dr. Adler reported that the veteran was unable to ambulate by 
himself due to a cerebral vascular accident which resulted in 
the loss of the use of his legs.  

Associated with the claims file is a VA medical opinion 
obtained in March 2005.  The examiner reported that he had 
reviewed the veteran's claims file.  The examiner reported 
that blood clots in the heart are formed in the arterial 
system while clots in the legs form in the venous system and 
the two are not connected and are generally unrelated.  The 
examiner opined that there was no indication in the clinical 
records to indicate that the veteran's terminal problems were 
related to his service-connected varicose veins.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, 
certain chronic diseases, such as cardiovascular-renal 
disease, may be presumed to have been incurred during service 
if the disorder becomes manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2005).  Service connection may also be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Additional disability resulting from the aggravation 
of a non-service connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

A surviving spouse of a qualifying veteran who died of a 
service-connected disability is entitled to receive 
Dependency and Indemnity Compensation benefits.  38 U.S.C.A. 
§ 1310 (West 2002 and Supp. 2005); 38 C.F.R. § 3.312 (2005).  
In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was either the 
principal or contributory cause of death.  Id.  To constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b) (2005).  To be a contributory cause of 
death, the evidence must show that the service-connected 
disability contributed substantially or materially to the 
cause of death, or that there was a causal relationship 
between the service-connected disability and the veteran's 
death.  38 C.F.R. § 3.312(c) (2005).  In effect, the service-
connected disability, to be a contributory cause of death, 
must be shown to have combined with the principal cause of 
death, that it aided or lent assistance to the cause of 
death.  Id.  It is not sufficient to show that it casually 
shared in producing death; instead, a causal relationship 
must be shown.  Id.

Per 38 C.F.R. § 3.312(c)(3), service-connected disabilities 
affecting vital organs should receive careful consideration 
as a contributory cause of death; this requires a 
determination as to whether there were debilitating effects 
and a general impairment of health caused by the service-
connected disability which rendered the veteran less capable 
of resisting the effects of an unrelated disability.  38 
C.F.R. § 3.312 (c)(3) (2005).  Under 38 C.F.R. § 3.312(c)(4), 
in cases where the primary cause of death is by its very 
nature so overwhelming that eventual death is anticipated 
irrespective of coexisting disabilities, there must be a 
determination as to whether there is a reasonable basis that 
a service-connected disability had a material effect in 
causing death.  38 C.F.R. § 3.312(c)(4) (2005).  In this 
situation, however, it would not generally be reasonable to 
hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was itself 
of a progressive or debilitating nature.  Id.

The veteran died in October 2002.  At the time of the 
veteran's death, service connection was in effect for 
bilateral varicose veins which had been evaluated as 30 
percent disabling.  At the outset, it is noted that the 
appellant's claim is based on the theory that the veteran's 
varicose veins caused the blood clot that entered the 
veteran's heart and was the cause of his death.  
Nevertheless, the record has been reviewed with respect to 
the other disabilities reported on the death certificate - 
arteriosclerotic cardiovascular disease and organic brain 
syndrome.  In this case, the 


service medical records do not make reference to complaints 
or findings concerning problems with any vital organ, nor 
were such findings reported until many years after service.

Moreover, there is no medical evidence of record suggesting 
that the veteran's service-connected varicose veins were 
related to the veteran's death.  In fact, the evidence of 
record strongly suggests that service-connected disability 
had nothing to do with the veteran's death.  Private medical 
records do not indicate that the veteran's service-connected 
varicose veins were related to the cause of his death.  The 
VA examiner provided an opinion that blood clots in the heart 
are formed in the arterial system while clots in the legs 
form in the venous system and the two were not connected.  
The examiner opined that there was no indication in the 
clinical records to indicate that the veteran's terminal 
problems were related to his service-connected varicose 
veins.  The certificate of death clearly indicates that the 
veteran's death was found to be due to acute myocardial 
infarction as a consequence of arteriosclerotic 
cardiovascular disease.  The veteran's service-connected 
varicose veins were not noted in any way to contribute to his 
death.  

Although the appellant contends that the veteran's myocardial 
infarction resulted from his varicose veins, there is no 
indication, and she does not contend, that she has any 
education, training, or experience that would make her 
competent to render medical opinions concerning etiological 
relationships.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2005).  

In short, there is no competent evidence linking the service-
connected disability to the cause of the veteran's death or 
linking the demonstrated cause of death to the veteran's 
period of military service.  The medical opinion evidence 
indicates that the there was no indication in the clinical 
records to indicate that the veteran's 


terminal problems were related to service or to his service-
connected varicose veins.  The preponderance of the evidence 
is against the appellant's claim.  The benefit-of-the-doubt 
rule is inapplicable, and the claim must be denied.  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The appellant submitted a claim for service connection for 
the cause of the veteran's death in November 2002.  The RO 
notified the appellant of the evidence/information required 
to substantiate her claim in December 2002.  She was informed 
of the elements to satisfy in order to establish service 
connection for death benefits.  The RO wrote to the appellant 
again in March 2004.  The appellant was informed of the 
evidence/information required to establish service 
connection.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the appellant has been provided notice regarding the type of 
evidence needed to substantiate her claim.  In summary, the 
Board finds that no 


additional notice is required under the provisions of 38 
U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. § 
3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Additionally, while the appellant was not told of the 
criteria used to assign an effective date, see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), no such issue is now 
before the Board.  Therefore, a remand of the claim to reopen 
in order to address an effective date issue is not necessary.

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2004).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

The Board finds that every effort has been made to seek out 
evidence helpful to the appellant.  This includes specific 
evidence identified by the appellant and evidence discovered 
during the course of processing her claim.  The Board notes 
that the RO received a negative response to a request for 
records from the Crown Point VA medical center which also 
included records from the Hines VA medical center.  The RO 
also reported that VA records from the Chicago VA medical 
center were unavailable.  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA outpatient treatment 
reports, and private treatment reports.  The appellant's case 
was forwarded to a VA physician for a medical opinion.  The 
appellant has not alleged that there is any outstanding 
evidence that would support her claim.  The Board is not 
aware of any outstanding evidence.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


